TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00413-CV


Thomas Joseph Kocis, Appellant

v.

Susan Huner, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-FM-93-008422, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Thomas Joseph Kocis has filed a motion to dismiss stating that he no
longer wishes to pursue his appeal because the underlying case has settled.  Appellant states that he
has conferred with appellee, and appellee does not oppose the motion.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a).


  
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   October 26, 2006